Citation Nr: 0935357	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-09 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder from May 6, 2004 to 
November 28, 2006. 

2.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder since November 28, 2006. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel
 


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A.        §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That duty to assist includes obtaining 
Social Security Administration (SSA) records where they may 
be relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Here, the Veteran 
claims entitlement to an increased evaluation for 
posttraumatic stress disorder (PTSD).  An April 2007 VA 
internal printout of an SSA inquiry conducted by the RO and 
included in the claims file indicates that the Veteran was in 
receipt of SSA monthly benefits as of November 2003.  The 
issue of whether PTSD impacts the Veteran's functioning is 
central in assessing the appropriate VA disability 
evaluation, and although an SSA determination is not 
definitive, it remains relevant to the consideration.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (holding 
that SSA ruling that a Veteran is disabled does not 
establish, in and of itself, that he is permanently and 
totally disabled for VA purposes).  No attempt has been made 
by the RO to obtain the Veteran's SSA records.  Accordingly, 
remand is required to obtain these records.




Accordingly, the case is remanded for the following actions:

1.  The RO must contact the SSA and 
request that the SSA provide a copy of all 
materials, to include medical records, 
considered in conjunction with the 
Veteran's claim for SSA benefits.  Once 
obtained, these records must be associated 
with the claims file.  If records are not 
available, a note to that effect must be 
included in the Veteran's claims folder.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).











 
